Walker, Judge:
This appeal to reappraisement involves the valuation of certain chamois skins. The official papers herein establish that entry was made on the basis of a proforma invoice and that *533the appraiser accepted the entered value. A consular invoice was subsequently supplied which shows the same prices as the pro forma invoice, and in addition also shows that the invoice prices include charges for cartage, dock dues, packing and case, freight, bill of lading, agency, and insurance.
The examiner who passed the instant merchandise testified, in substance, that if he had had the consular invoice before him at the time he made his original return he would have allowed the deduction of certain nondutiable charges from the invoice prices..
On the basis of this record, I therefore find the proper values of the invoiced merchandise to be the entered values less cartage and dock dues, £0 13s. 6d.; freight, £11 Os. 5d.; bill of lading, £0 3s. 6d.; agency, £0 11s. 0d,; and insurance, £21 Is. 6d.
Judgment will be rendered accordingly.